Case 1:17-cv-06779-RA-DCF Document 92-2 Filed 08/05/21 Page 1 of 3
  Case 1:17-cv-06779-RA-DCF Document 92-2 Filed 08/05/21 Page 2 of 3



                            Zhongxue Hua, MD-PhD
                       Forensic Pathologist and Neuropathologist

                                     March 11, 2020


Andrew C. Laufer, Esq.
Law Office of Andrew C. Laufer, PLLC
264 West 40 Street, Suite 604
            th



New York, New York 10015

RE:     Roberto Grant (deceased)
        Date of Birth: 3/28/1980
        Date of Death: 5/19/2015

Dear Mr. Laufer:

      I, ZHONGXUE HUA, a physician duly licensed to practice medicine in the State
of New York, hereby affirm under penalty of perjury and upon information and belief:

   1.      I am Board Certified in the fields of Forensic Pathology, Neuropathology, and
           Anatomic Pathology. I maintain an office for the practice of forensic
           consultation at 415 Main Street, Suite 1C, New York, New York 10044.
   2.      At your request, I have reviewed the following regarding the death
           investigation of Roberto Grant by the Office of Chief Medical Examiner
           (OCME), including autopsy notes (on 5/19/2015), 338 autopsy photographs,
           case information (on 5/19/2015), police report (on 5/19/2015), toxicology report
           (on 5/28/2015) by National Medical Services (NMS), neuropathology report (on
           6/25/2015), OCME’s toxicology report (on 9/21/2015), OCME’s supplemental
           toxicology report (on 9/13/2017), and autopsy report (on 12/28/2016);
   3.      It is my understanding that at 11:40 p.m. on 5/18/2015, Roberto Grant
           (“Roberto”), a 35-year-old inmate, was found unresponsive in his cell at the
           Federal Correctional Facility in Manhattan, New York. After a brief
           resuscitation, he was pronounced dead at 12:33 a.m. and Dr. Jennifer Hammers
           performed an autopsy at 9:30 a.m. on 5/19/2015;
   5.      Autopsy photographs and autopsy report revealed blunt trauma to the head,
           neck, torso, and extremities. Three (3) postmortem toxicology reports--two
           at OCME and one at NMS--revealed no acute intoxication by drug,
           prescription medication, or alcohol. Dr. Hammer’s final autopsy report (on
           12/28/2016) concluded that both the cause and manner of death were
           “undetermined”;
   7.      Per autopsy photographs, Roberto had autopsy evidence of neck
           compression. Specifically, Roberto had multiple, significant, and recent
           injuries to his neck soft tissues as well as multiple and significant eye
           petechiae and hemorrhages;
   8.      Multiple, recent, small, and discrete foci of neck injuries were on both
           sides of his neck involving the upper, middle, and lower portions. The

                                                                                              @
Case 1:17-cv-06779-RA-DCF Document 92-2 Filed 08/05/21 Page 3 of 3



      neck injuries were significantly more on the front than on the back of the
      neck, involving neck blood vessels and multiple neck muscles (including
      bilateral sternocleidomastoid muscles, bilateral omohyoid muscles, left
      cricohyoid muscle, and left paraspinal muscles). Although there was not a
      neck bone fracture, same neck compression marks (manifested as soft
      tissue hemorrhages) were on the surfaces of the bilateral hyoid bone,
      inferior thyroid cartilage, and bilateral tracheal rings;
9.    I agreed with Dr. Hammers that Roberto had “abundant petechial
      hemorrhages” in his conjunctivae, sclera, and oral mucosa. Roberto’s eyes
      had more than 50 petechiael hemorrhages;
10.   In addition, Roberto had evidence of recent, non-fatal blunt trauma to his
      head, torso, and extremities;
11.   In the absence of any positive finding(s) from three (3) toxicology reports
      (which were tested from 2015 to 2017), Roberto’s inflicted neck
      compression should and would be considered a valid cause of death;
12.   If acute intoxication is still suspected now and the original toxicology
      specimens (from four years ago) are still available, further toxicology
      testing could be attempted again. However, an acute intoxication would
      not explain Roberto’s acute, multiple, and significant neck compression
      and eye petechiae and hemorrhages;
13.   Based on my experience both as a practicing forensic pathologist and
      neuropathologist, within a reasonable degree of medical certainty, it is my
      considered opinion that Roberto suffered recent, multiple, and significant neck
      compression in multiple areas of his neck. In the absence of his fatal and acute
      intoxication or fatal natural disease, Roberto’s cause of death should be listed
      as inflicted and/or homicidal neck compression;
11.   I would testify to the above if called as a witness at trial. I reserve the right to
      amend my findings and opinions in the event additional information comes
      forth during further legal proceeding.




                                                                      341      two
                                                   &
                                                Zhongxue Hua, MD-PhD
                                                March 11, 2020




                                                                                             a
